Citation Nr: 1337472	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-35 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating for low back strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John Tucker, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's noncompensable rating for low back strain to 10 percent, effective November 2008.  The Veteran disagreed with the 10 percent rating and the current appeal ensued.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2013.  A transcript of that hearing is of record in Virtual VA.  

The issue of a total rating based upon individual unemployability (TDIU) ), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue was expressly raised by the claimant during his February 2013 Travel Board hearing.  Consideration of the issue of a TDIU is thereby warranted and will also be addressed on remand.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts, in essence, that symptomatology associated with his low back strain is more severe than the current evaluation reflects.  He has low back pain, radiating pain from his legs on both sides, and often involuntary bowel movements.  Since his last VA examination in April 2009, he has been provided a wheelchair by VA, a cane, and prescribed adult undergarments.  He alleges that he is unemployable due to his low back strain.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his low back strain disability, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).     

It is also important to note that the Veteran claims neurological findings that were not addressed previously.  Consideration of separate ratings for sciatica, radiculopathy and bowel impairment should be addressed in consideration with his low back strain.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO.  

2.  Schedule an appropriate VA orthopedic/neurology examination to determine the current severity of the Veteran's service-connected low back strain.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated tests and studies should be performed, to include x-ray findings, and the examiner should review the results of any testing prior to completing the report.  The examiner should address whether the Veteran has sciatica, radiculopathy, and/or bowel impairment due to his low back strain.  If so, a separate evaluation for any and all associated objective neurological abnormalities should be made.  See Note (1)38 C.F.R. §  4.71a, Diagnostic Code 5237.  

The examiner should also address the effects of the Veteran's service-connected disability on his ability to maintain employment consistent with his education and occupational experience.  The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history.    

3.  After completion of the above action, the claim should be readjudicated, to include the issue of entitlement for a TDIU.  If the claims remain denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


